In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Whelan, J.), dated April 1, 2013, which, after a fact-finding hearing, found that she neglected the subject child, and upon her failure to appear at the dispositional hearing, placed the child with the maternal great aunt.
Ordered that the appeal from so much of the order of fact-finding and disposition as placed the child with the maternal great aunt upon the mother’s failure to appear at the dispositional hearing is dismissed without costs or disbursements, as no appeal lies from that portion of the order which was entered upon the mother’s default (see Matter of Alexis Latoya Revell W., 9 AD3d 368 [2004]); and it is further,
*858Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
Under the particular circumstances of this case, including the mother’s use of cocaine during her pregnancy with the subject child and her positive drug test within a few months after his birth, the Family Court did not err in concluding that the petitioner demonstrated a prima facie case of neglect against the mother with respect to the subject child (see Family Ct Act § 1046 [a] [iii]; see also Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73 [1995]).
Skelos, J.E, Lott, Roman and Cohen, JJ., concur.